UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2014 Aly Energy Services, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 033-92894 75-2440201 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 920 Houston, Texas 77056 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-333-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02.Unregistered Sales of Equity Securities. On July 1, 2014, we issued 3,000,000 shares of our common stock to two accredited investors as consideration for the previously announced acquisition of the equity securities of Evolution Guidance Systems Inc.Such transaction was and is exempt from the registration provisions of the Securities Act of 1933, as amended, pursuant to Section 4(2) of such statute and Regulation D thereunder. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aly Energy Services, Inc. Dated: July 1, 2014 By: /s/ Munawar H. Hidayatallah Name: Munawar H. Hidayatallah Title: Chairman and CEO 3
